Citation Nr: 1019092	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs compensation benefits in the 
calculated amount of $13,192.00.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to October 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.


FINDING OF FACT

Recovery of the indebtedness would not be against equity and 
good conscience in this case.

CONCLUSION OF LAW
The criteria for waiver of the recovery of the overpayment of 
VA disability pension benefits in the calculated amount of 
$13,192.00 are not met.  38 U.S.C.A. § 5302(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 1.963(a), 1.965(a) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Preliminarily, the notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 2000 (see 38 U.S.C.A. 
§§ 5103, 5103A) do not apply to waiver claims.  See Lueras v. 
Principi, 18 Vet. App. 435 (2004); see also Barger v. 
Principi, 16 Vet. App. 132 (2002).   

Accordingly, the Board will address the merits of the claim.

Legal Criteria

In cases such as this where there is no fraud, 
misrepresentation, or bad faith on the claimant's part with 
respect to the creation of the overpayment, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).  The pertinent regulation in this case provides 
that the standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a). 
 
The elements of equity and good conscience are as follows: 
(1) fault of debtor, where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults, weighing 
fault of debtor against VA fault; (3) undue hardship, whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment, reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

Analysis

The Committee determined that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  There 
is also no issue of this case as to the validity of the debt, 
resulting from the Veteran being employed during 2004 to 2006 
and not reporting this income which resulted in an 
overpayment of the Veteran's pension benefits.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of 
debt).  The Veteran believes that the debt should be waived 
as he has significant debts and the employment which he did 
not report was temporary in nature.

The Board does not find that the Veteran would experience 
undue financial hardship if forced to repay the debt at 
issue.  An August 2008 VA Form 20-5655, Financial Status 
Report, indicates that the Veteran worked as a teacher and 
his total monthly net income was $2,900 with no assets.  His 
average monthly expense amounted to $2,308.  Thus, the 
Veteran has a positive balance of $592.00 per month.  A July 
2009 VA Form 20-5655, Financial Status Report, indicates that 
the Veteran currently works as a college instructor and his 
total monthly net income is $3,000 with no assets.  His 
average monthly expense amounted to $2,775.  Thus, the 
Veteran has a positive balance of $225.00 per month.  The 
Veteran also indicated various debts on these forms; however, 
amounts due monthly on these debts were indicated on his 
average monthly expenses.  The positive balances indicated 
are insufficient to lead the Board to determine that 
recoupment of this debt would cause financial hardship.  
There is also no evidence of detrimental reliance on the 
Veteran's part.  At the same time, it does not appear that 
the Veteran ever reported his added income to VA. 

In summary, the Board has considered the elements of equity 
and good conscience. It has concluded that that the facts in 
this case demonstrate that the recovery of the overpayment 
would not be against equity and good conscience.  
Accordingly, waiver of the debt is not in order.  In so 
concluding, the Board has considered the "benefit-of-the-
doubt" rule but has determined that it is not applicable to 
this claim because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
50 (1990).


ORDER

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs pension benefits in the 
calculated amount of $13,192.00 is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


